 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ANTONIO BENITEZ GONZALEZ
 6   -

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:18-CR-128 JAM
12
                   Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     BRIAN ROBINSON, KIMBERLY                          AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     SANTIAGO ROBINSON, CUC THI
16   SCHAEFFER, JOHN ACOSTA, and
     ANTONIO BENITEZ GONZALEZ,                         Date:      December 11, 2018
17                                                     Time:      9:15 a.m.
                   Defendants.                         Court:     Hon. John A. Mendez
18

19

20

21

22          The parties to this action, Plaintiff United States of America by and through Assistant

23   United States Attorney Michele Beckwith, Defendant Brian Robinson by and through Attorney
24
     Robert M. Wilson, Defendant Kimberly Santiago Robinson by and through Attorney Dustin D.
25
     Johnson, Defendant Cuc Thi Schaeffer by and through Attorney Mark S. Axup, Defendant John
26
     Acosta by and through Attorney Hayes H. Gable, III, and Defendant Antonio Benitez Gonzalez
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   by and through Attorney Todd D. Leras, stipulate as follows:
 2
            1. This matter is presently set for an initial status conference in this district on October
 3
                16, 2018.
 4
            2. By this Stipulation, Defendants request to continue the status conference to December
 5

 6              11, 2018, and to exclude time between October 16, 2018, and December 11, 2018,

 7              under Local Code T4.
 8
            3. The United States initiated prosecution of this matter in the District of Nebraska
 9
                (Case No. 8:15-cr-178). A Second Superseding Indictment, filed in Nebraska,
10
                charges all five Defendants with Conspiracy to Distribute Marijuana in violation of
11

12              21 U.S.C. § 846 (Count One) and includes forfeiture allegations. The Second

13              Superseding Indictment also charges Brian Robinson alone with Interstate Travel
14
                Regarding a Criminal Racketeering Enterprise in violation of 18 U.S.C. § 1952
15
                (Count Two), while Brian Robinson and Kimberly Santiago Robinson are charged
16
                with Conspiracy to Launder Money in violation of 18 U.S.C. § 1956 (Count Three).
17

18          4. Defendants’ Motion to Change Venue to the Eastern District of California was

19              granted by Nebraska Chief United States District Judge Laurie Smith Camp in a
20
                written Memorandum and Order, dated June 29, 2018.
21
            5. Discovery in the case necessarily involves bank and financial records as well as
22
                investigative reports touching upon activities in California and Nebraska. This
23

24              discovery has been either directly produced to predecessor defense counsel in the

25              District of Nebraska or will be produced directly to present counsel and/or made
26
                available for inspection and copying.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1          6. Counsel for all Defendants desire additional time to review the charges and
 2
               discovery, conduct investigation, and consult with their respective clients regarding
 3
               potential defenses in this matter.
 4
            7. Counsel for all Defendants believe that failure to grant the requested continuance
 5

 6             would deny them the reasonable time necessary for effective preparation, taking into

 7             account the exercise of due diligence.
 8
            8. The government does not object to the continuance.
 9
            9. Based on the above-stated findings, the ends of justice served by continuing the case
10
               as requested outweigh the interest of the public and the Defendants in a trial within
11

12             the time prescribed by the Speedy Trial Act, 18 U.S.C. § 3161, et. seq. For the

13             purpose of computing time under the Speedy Trial Act within which trial must
14
               commence, the time period from October 16, 2018 to December 11, 2018, inclusive,
15
               is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]
16
               because it results from a continuance granted by the Court at Defendants’ request on
17

18             the basis that the Court find the ends of justice served by taking such action outweigh

19             the best interest of the public and the Defendants in a speedy trial.
20
            10. Nothing in this Stipulation and Order shall preclude a finding that other provisions of
21
               the Speedy Trial Act dictate that additional time periods are excludable from the
22
               period within which trial must commence.
23

24          Assistant U.S. Attorney Michele Beckwith, Attorney Robert M. Wilson on behalf of

25   Defendant Brian Robinson, Attorney Dustin D. Johnson on behalf of Defendant Kimberly
26
     Santiago Robinson, Attorney Mark S. Axup on behalf of Defendant Cuc Thi Schaeffer, and
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   Attorney Hayes H. Gable, III, on behalf of Defendant John Acosta have reviewed this document
 2
     and authorized Todd D. Leras via email to sign it on their behalf.
 3

 4   DATED: October 10, 2018
                                                          By     Todd D. Leras for
 5
                                                                 MICHELE BECKWITH
 6                                                               Assistant United States Attorney

 7   DATED: October 10, 2018
                                                          By     Todd D. Leras for
 8
                                                                 ROBERT M. WILSON
 9                                                               Attorney for Defendant
                                                                 BRIAN ROBINSON
10
     DATED: October 10, 2018
11
                                                          By     Todd D. Leras for
12                                                               DUSTIN D. JOHNSON
                                                                 Attorney for Defendant
13                                                               KIMBERLY ROBINSON
14
     DATED: October 10, 2018
15                                                        By     Todd D. Leras for
                                                                 MARK S. AXUP
16                                                               Attorney for Defendant
                                                                 CUC THI SCHAEFFER
17

18   DATED: October 10, 2018
                                                          By     Todd D. Leras for
19                                                               HAYES H. GABLE, III
                                                                 Attorney for Defendant
20
                                                                 JOHN ACOSTA
21
     DATED: October 17, 2018
22                                                        By     /s/ Todd D. Leras
                                                                 TODD D. LERAS
23
                                                                 Attorney for Defendant
24                                                               ANTONIO GONZALEZ

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE
 3
     GOVERNMENT AND DEFENSE COUNSEL FOR ALL DEFENDANTS, it is hereby ordered
 4
     that the status conference in this matter, scheduled for October 16, 2018, is vacated. A new
 5

 6   status conference is scheduled for December 11, 2018, at 9:15 a.m. The Court further finds,

 7   based on the representations of the parties and Defendants’ request, that the ends of justice
 8
     served by granting the continuance outweigh the best interests of the public and the Defendants
 9
     in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A),
10
     B(iv) and Local Code T-4, to allow necessary attorney preparation taking into consideration the
11

12   exercise of due diligence for the period from October 16, 2018, up to and including December

13   11, 2018.
14

15
     DATED: October 11, 2018
16

17

18                                                         /s/ John A. Mendez
                                                       HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT
                                                       JUDGE
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
